Citation Nr: 0008379	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  98-05 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD), 
and an anxiety disorder with loss of hair, loss of teeth, 
headache, indigestion, and nose bleeds.

2.  Entitlement to service connection for a spine disorder 
characterized by neck, back, and lower extremity pain.

3.  Entitlement to service connection for a dental condition 
related to trauma for treatment purposes.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from January 1964 to February 
1968.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York. 

In view of the Board's decision below finding the veteran's 
claim for service connection for PTSD well grounded, and the 
decision to remand that claim for additional development, 
appellate review of the remainder of that issue (service 
connection for an anxiety disorder with loss of teeth, hair 
loss, indigestion, and nose bleeds) will be deferred pending 
completion of the development for the service connection for 
PTSD issue.


FINDINGS OF FACT

1.  There is medical evidence of a current diagnosis of PTSD, 
the veteran's lay evidence of in-service stressors, and 
medical evidence of a nexus between the veteran's unverified 
inservice stressors and his PTSD.

2.  There is no medical evidence linking a current spine 
disorder to service.  

3.  There is no evidence of dental trauma in service or of a 
current dental disorder related to inservice trauma.  
CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for PTSD is well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a spine disorder with lower extremity pain is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The veteran's claim of entitlement to service connection 
for dental disorder due to trauma for treatment purposes is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  PTSD

A well grounded claim for PTSD is one where the appellant has 
submitted medical evidence of a current disability; lay 
evidence (presumed credible for these purposes) of an in-
service stressor; and medical evidence of a nexus between 
service and the current post-traumatic stress disorder 
disability.  Falk v. West, 12 Vet. App. 402, 404 (1999); 
Cohen v. Brown, 10 Vet. App. 128, 137 (1997).  The veteran 
asserts that he suffers from PTSD as a result of stressful 
incidents experienced in service, including being the subject 
of incoming mortar attacks.  Evidence associated with the 
claims file includes a December 1997 opinion from the 
veteran's VA mental health care provider that the veteran 
suffers from PTSD "as a result of military duty and 
experience."  This evidence is sufficient to render the 
veteran's claim well grounded. 

While there is medical evidence of a diagnosis of PTSD, 
another requirement for service connection is credible 
supporting evidence that a claimed in-service stressor 
actually occurred.  Id.  The veteran's service records show 
he received no decorations evincing combat exposure and 
contain no other evidence of combat exposure.  He did serve 
in Vietnam, but his DD-214 shows that his military specialty 
was chief's cook.

Since the veteran did not engage in combat with the enemy, 
bare allegations are insufficient to establish service 
stressors for PTSD; rather, stressors must be corroborated by 
official service records or other credible supporting 
evidence. Cohen, supra; Doran v. Brown, 6 Vet. App. 283 
(1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  The 
veteran's official service records give no support for any 
in-service stressor.  However, as he has presented a well 
grounded claim, there is a duty to assist him in the 
development of the claim.  As will be explained in the REMAND 
below, the Board finds that the veteran's claim for service 
connection for PTSD requires further development relating to 
verification of his claimed inservice stressors.   

II.  Spine Disorder

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A 
number of disorders, including arthritis, are presumed to 
have been incurred in service if manifested within a year of 
separation from service to a degree of 10 percent or more.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The appellant carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If the appellant has not presented 
a well-grounded claim, that appeal must fail.  While the 
claim need not be conclusive, it must be accompanied by 
supporting evidence; a mere allegation is not sufficient.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In cases which 
the determinative issue is one involving medical causation, 
competent medical evidence is required to establish a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

A well-grounded claim for service connection, moreover, 
requires that three elements be satisfied.  First, there must 
be competent evidence of a current disability, as established 
by a medical diagnosis; second, there must be evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
third, there must be competent evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

Alternatively, a claim may be well grounded based upon 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  That 
evidence must be medical, unless is relates to a condition 
that may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

The veteran seeks service connection for what he 
characterizes as a back disorder resulting in neck, back, and 
lower extremity pain.  He served on active duty from January 
1964 to February 1968.  Current treatment records document 
orthopedic disorders associated with the veteran's back, 
spine and hips.  For instance, entries in treatment records 
from 1994 reflect complaints of pain in the back and 
shoulders and pain, as well numbness in the area of the left 
side of the skull, and suggest a disorder of the cervical 
spine as a cause.  X-ray reports from April 1997 reflect 
moderate degenerative changes of the lumbar spine and mild 
degenerative changes of the hips, as well a right foot 
plantar spur.  A September 1997 entry reflects an impression 
of osteoarthritis of the cervical and lumbosacral spine, and 
an 1998 x-ray report reflects the presence of moderate 
degenerative changes of the cervical spine.  A December 1998 
entry reflects an impression of cervical spondylosis.  Also, 
a January 1998 entry reflects an assessment of probable 
muscle spasms associated with complaints of pain in the area 
of the low back and ribs. 

However, service medical records do not document the presence 
of an orthopedic disorder of the spine or back.  In fact, 
during a February 1968 separation examination, the veteran's 
spine was reportedly normal.  Although the veteran testified 
that he entered service with scoliosis, this is not 
documented in service medical records, nor in other treatment 
records associated with the claims file.  There is no medical 
evidence of arthritis within a year of the veteran's 
separation from service, and there is no medical opinion that 
a current orthopedic disorder had its onset in service or 
otherwise is related to service.  

The veteran has indicated that the believes that his back 
problems are related to a fall he experienced in service.  
Even assuming that the veteran sustained a back injury, the 
veteran, as a lay person, is not competent to offer an 
opinion concerning the etiology of his current spine or back 
disorder.  See Espiritu v. Derwinski, 2 Vet App 492 (1992).  
Without competent medical evidence relating a current 
orthopedic disorder to service, the veteran's claim for 
service connection for that disorder is not well grounded.  

III.  Dental Disorder

The veteran seeks service connection for a disorder of his 
teeth he claims resulted in resulted in numerous root canals 
after his separation from service and ultimately culminated 
in the removal of all his teeth.  Treatable or carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. 
§ 17.161.  38 C.F.R. § 4.149.  Treatment is available for 
various classes of individuals including (1) those having a 
service connected compensable dental disability or condition 
(Class I) and (2) those having a service connected 
noncompensable dental condition or disability resulting from 
combat wounds or service trauma (Class II(a)).  38 C.F.R. 
§ 17.161(a), (c).  Although other classes also exist, they 
are inapplicable to the veteran's claim.  

The veteran's original claim for service connection included 
a reference to a "broken tooth."  He subsequently denied 
inservice dental trauma.  In any event, there is no evidence 
in service medical records of dental trauma.  The veteran in 
his testimony claimed he experienced pain in his teeth during 
service, but did not relate this to dental trauma.  Further, 
the claims file does not otherwise reveal that the veteran 
suffered dental trauma in service.  Without evidence of 
dental trauma in service, the veteran's claim for service 
connection for Class II(a) treatment purposes is not well 
grounded.  

The thrust of the veteran's claim is that he lost his teeth 
secondary to a psychiatric disorder that began during or as 
the result of service.  This issue is addressed in the Remand 
below. 


ORDER

Service connection for post-traumatic stress disorder is well 
grounded.

Service connection for a spine disorder with lower extremity 
pain is denied.

Service connection for a dental disorder due to inservice 
trauma for treatment purposes is denied.  


REMAND

The veteran, who has presented a well grounded claim for 
service connection for PTSD, has claimed a number of 
stressors as a predicate for that claim.  In particular, the 
veteran indicated, in a June 1997, statement that within a 
month of arriving in Vietnam, the hospital kitchen in which 
he worked was severely damaged by a heavy mortar attack, that 
he spent many hours in the bunkers, and that he "had many 
soldiers . . .in intensive care[] die from their wounds.  
During a hearing in September 1999, the veteran testified 
that an unidentified fellow service member was killed by 
sniper fire and that thereafter the veteran volunteered to 
assist in providing medical help to the wounded.  In 
connection with that hearing, the veteran submitted 
additional evidence, including what appear to be a letter of 
commendation from the Secretary of the Navy to the Naval 
Support Activity, Danang.  The citation references the 
continuous exposure of that unit to attack from hostile 
forces at all facilities.  

To date, the RO has not attempted to verify the veteran's 
claimed stressors by contacting USASCRUR.  However, evidence 
submitted by the veteran, including the letter of 
commendation, is sufficient to warrant further development of 
the veteran's claim.  That development should include 
contacting USASCRUR in order to obtain any information that 
might help to verify the veteran's stressors, including any 
unit histories corresponding to the period of veteran's 
service in Vietnam and any pertinent personnel records not 
otherwise already of record.  

In view of the Board's decision above finding the veteran's 
claim for service connection for PTSD well grounded, and the 
decision to remand that claim for additional development, 
appellate review of the remainder of that issue (service 
connection for an anxiety disorder with loss of teeth, hair 
loss, indigestion, and nose bleeds) will be deferred pending 
completion of the development for the service connection for 
PTSD issue.

Therefore, the claims file is REMANDED for the following 
development:

1.  The RO should request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the alleged in-service 
stressors.  The veteran should be asked 
to provide specific details of the 
claimed stressful events during service, 
such as the dates, locations, detailed 
descriptions of events, units involved, 
and identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment, or any other 
identifying details.  The veteran is 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events and that he must 
be as specific as possible because 
without such details an adequate search 
for verifying information cannot be 
conducted.

2.  With this information, the RO should 
review the file and prepare a summary of 
all the claimed stressors.  This summary 
must be prepared whether or not the 
veteran provides an additional statement, 
as requested above.  The RO's attention 
is directed to the veteran's claims of 
having been exposed to incoming fire and 
to having assisted with wounded soldiers, 
as set forth in the veteran's June 1997 
statement and his September 1999 
testimony.  This summary and a copy of 
the veteran's DD 214 and all associated 
service documents should be sent to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197.  USASCRUR should be provided 
with a copy of any information obtained 
above, and should be requested to provide 
any additional information, including any 
available unit histories, that might 
corroborate the veteran's alleged 
stressors.  

3.  Following the receipt of a response 
from USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder.
4.  After completing the above actions, 
if and only if any stressors are 
verified, the veteran should be afforded 
a VA psychiatric for the purpose of 
determining the etiology and extent of 
any current psychiatric disorder, to 
include whether he meets the diagnostic 
criteria for  PTSD.  The examiner must 
opine whether PTSD, if present, is 
causally linked to any verified inservice 
stressor stressor.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed.  The RO 
must provide the examiner the summary of 
any stressors described above, and the 
examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an in-service stressor has resulted in 
the current psychiatric symptoms.  The 
report of examination should include a 
complete rationale for all opinions 
expressed.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (1999), 
the claims file, must be made available 
to the examiner for review.

5.  When the development requested has 
been completed, the RO must readjudicate 
the issues of service connection for PTSD 
and an anxiety disorder with loss of 
hair, loss of teeth, headache, 
indigestion, and nose bleeds on the basis 
of all the evidence.  (The RO should note 
that, while there was no medical evidence 
of a nexus to well ground that aspect of 
the veteran's claim for service 
connection relating to an anxiety 
disorder, other than PTSD, with loss of 
hair, loss of teeth, headache, 
indigestion, and nose bleeds, appellate 
review of that part of the issue had to 
be deferred because it is intertwined 
with the PTSD issue; that is, there is a 
very real potential that the conclusion 
reached in the PTSD claim, or at least 
the requested development for that claim 
(i.e., the psychiatric examination), 
could have a meaningful impact upon the 
remaining part of the service connection 
for a psychiatric disorder issue.)  If 
the benefit sought is not granted, the 
appellant should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate time period 
to respond before the record is returned 
to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless he 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 



